Case 1:08-cr-20598-TLL-CEB ECF No. 59, PageID.375 Filed 01/28/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                            Case No. 08-CR-20598

v.                                                           Honorable Thomas L. Ludington

RUBEN STEVEN RANKE,

                  Defendant.
_______________________________________/

             ORDER DENYING DEFENDANT’S MOTIONS FOR COUNSEL

       On November 12, 2008, Defendant, Ruben Steven Ranke, was indicted by a grand jury

with one count of mailing child pornography and one count of possession of child pornography.

ECF No. 1. Defendant pled guilty to mailing child pornography and was sentenced to 140 months

in custody. ECF No. 39. This Court also recommended that Defendant enroll in the Residential

Sex Offender Treatment Program. Id. On September 3, 2020, Defendant was sentenced to eight

months incarceration as result of a supervised release violation. ECF No. 56.

       On December 14, 2020 and January 19, 2021 Defendant mailed letters to this Court seeking

the appointment of counsel to assist him in filing a motion for compassionate release. ECF Nos.

57, 58. These letters will be construed as a motion for the appointment of counsel.

        The Sixth Amendment secures to a defendant who faces incarceration the right to counsel

at all “critical stages” of the criminal process. United States v. Wade, 388 U.S. 218, 224 (1967).

The Supreme Court has held that prisoners’ post-conviction right to counsel extends only to the

first appeal of right and no further. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). The decision

to appoint counsel is within the discretion of the court, and the appointment of counsel is only

required where the interests of justice or due process so require. Mira v. Marshall, 806 F.2d 636,
Case 1:08-cr-20598-TLL-CEB ECF No. 59, PageID.376 Filed 01/28/21 Page 2 of 2




638 (6th Cir. 1986). Appointment of counsel is therefore required only if, given the difficulty of

the case and petitioner’s ability, the petitioner could not obtain justice without an attorney, he could

not obtain a lawyer on his own, and he would have a reasonable chance of winning with the

assistance of counsel. See Thirkield v. Pitcher, 199 F. Supp. 2d 637, 653 (E.D. Mich. 2002).

Defendant has not satisfied the high burden of demonstrating that appointment of counsel is

warranted. Seeking compassionate relief does not involve complex facts or legal doctrines that

would prevent Defendant from effectively bringing his claim on his own behalf. Defendant’s

Motion for Appointment of Counsel will be denied.

        Accordingly, it is ORDERED that Defendant’s Motions for Appointment of Counsel, ECF

No. 57, 58, are DENIED.



Dated: January 28, 2021                                                       s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge


                                                 PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was served
                       upon each attorney of record herein by electronic means and to Ruben
                       Steven Ranke, Saginaw County Jail, 311 S. Harrison, Saginaw, MI 48602
                       by first class U.S. mail on January 28, 2021.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW, Case Manager




                                                           -2-
